DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam (7,041,338) in view of Li et al. (9,803,094) and McMurray et al. (7,658,087).

 	Regarding claims 1-3, Nigam teaches a method for treating a fabric with a pretreatment, making a t-shirt for use in a direct-to-garment printing process from the fabric, and then printing of a graphic on the garment for us in the direct-to- t-shirt printing process, the method comprising:
	providing a pretreatment (col. 9, line 20) and a dye (col. 21, lines 31-33, note that dye may be included in the pretreatment coating, and for purposes of the rejection, the pretreatment is being considered to be everything in the coating other than a coloring dye); 
	providing a fabric (cols. 4, 5, lines 57-15) made from synthetic fibers including polyester (col. 4, line 59, note that “paper” and “paper substrates” includes all substrates disclosed in the reference, namely, the fabric sheets at col. 10, line 46) for application of the pretreatment and the dye thereto;
 	applying the dye (col. 21, lines 31-33) of a preselected color to the polyester fabric (col. 21, lines 31-33), the applying of the dye achieving coloration of the polyester fabric (col. 21, lines 31-33); 
applying the pretreatment to the polyester fabric (col. 9, line 20) portions of the acts of dyeing and applying being performed simultaneously (col. 9, line 20, col. 21, lines 31-33, note that the dye and the pretreatment are applied simultaneously as the coating), the applying of the dye achieving coloration of the polyester fabric (col. 21, lines 31-33), the applying of the pretreatment to the fabric permitting a garment to be formed therefrom to be suitable for use in the direct-to-garment printing process for printing on some of all surface area of the garment (note that this entire limitation is a desired result that does not specify anything patentable), the pretreatment being adapted to both prevent ink used for the direct-to-garment printing process from running and wicking though the polyester fabric (col. 7, lines 17-25) and to provide wash fastness (col. 7, lines 9-16) of the ink applied to the garment to be formed from the polyester fabric (Note that these limitations recite the desired effects of applying the dye and pretreatment, but these desired qualities resulting from the application of dye and pretreatment are just that – desired results. The added claim language has not added anything patentable because the claimed method is no more specific with the new language than it was without. Note also that because the pretreatment coating is dried before the ink applied for the direct-to-garment printing is applied to the coated areas, the coating necessarily prevents the ink from wicking into the fabric/garment); 
 	after completion of applying the dye and applying the pretreatment, drying the dye and the pretreatment on the polyester fabric (cols. 6, 7, lines 64-7, note that “after printing and before drying” implies that a drying step is always necessary).
 	Nigam does not teach wherein the drying is a heat drying, after completion of the heat drying act, creating the garment for use in a direct-to-garment printing process from the fabric; and using the direct-to-garment printing process to print a graphic with ink on the garment without applying additional pretreatment to the garment after creating the garment and wherein the garment is a t-shirt. Li teaches the creation of a garment out of fabric that has previously had pretreatment, a heat drying, printing a graphic on that pretreated garment/fabric without additional pretreatment and wherein ink used to print the graphic is one of white and CMYK colors, and wherein the garment is a t-shirt (Li, col. 16, lines 33-45, col. 12, line 22). It would have been obvious to one of ordinary skill in the art at the time of invention to use the pretreated fabric disclosed by Nigam to create a garment on which to print, as disclosed by Li, because doing so would amount to combining prior art elements, a pretreated fabric ready to print and a garment printing technique, to yield predictable results. (Note that despite Nigam’s teaching of a dying with pretreatment, it was well-known in the art at the time of invention to apply any number of color layers to substrates to achieve different print appearances and textures).  
	Nigam in view of Li does not teach wherein the fabric is knitted or wherein a graphic is printed on both and exterior and an interior of the garment. McMurray teaches this (McMurray, col. 2, line 42, col. 2, lines 20-33, col. 5, lines 11-23, Note that printing on the interior and exterior of the garment are disclosed because the garment is reversible). It would have been obvious to one of ordinary skill in the art at the time of invention to apply graphics to both the interior and exterior surfaces of a printed garment, as disclosed by McMurray, in the device disclosed by Nigam in view of Li because doing so would allow for the reversibility of the garment, thereby allowing the wearer to choose among two printed patterns.

 	Regarding claim 5, Nigam in view of Li and McMurray teaches the method of claim 1, wherein applying the pretreatment includes dipping the knotted fabric in the pretreatment (Nigam, col. 23, lines 4-6).

 	Regarding claim 12, Nigam in view of Li and McMurray teaches the method of claim 1, wherein the ink used to print the graphic is one of white and CMYK colors (Nigam, col. 24, lines 1-38).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nigam in view of Li and McMurray as applied to claim 1 above, and further in view of Niimi (2004/0187715).
 	Regarding claims 7-10, Nigam in view of Li and McMurray teaches the method of claim 1. Nigam in view of Li and McMurray does not teach a color selection. Niimi teaches wherein the preselected color of the knitted fabric used to create the t-shirt is a darker color than the graphic printed onto the t-shirt using the direct-to-garment printing process (Niimi, [0055]), wherein the graphic printed onto the t-shirt using the direct-to garment printing process is a lighter-colored graphic than the preselected color of the knitted fabric (Niimi, [0055]). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the method disclosed by Nigam in view of Li and McMurray to process the fabric of the t-shirt disclosed by Niimi because doing so would prevent ink used for the direct-to-garment printing process of Niimi from running and wicking though the fabric (Nigam, col. 7, lines 17-25) and to provide wash fastness (Nigam, col. 7, lines 9-16) of the ink applied to the garment to be formed from the fabric of Niimi’s t-shirt. 

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. Applicant argues first that Nigam does not satisfy the analogous art test. According to Applicant, because Nigam mentions a coated paper as the primary contemplated substrate, Nigam cannot be analogous art to the claimed invention, which is directed to coating a fabric. However, as previously stated, Nigam clearly contemplates a range of substrates for coating, that range including fabrics. Indeed, Nigam discloses coating fabrics six times in its disclosure including right in the title of the issued patent. Thus, it is not as if Nigam simply mentions fabric once or twice in some buried paragraph within its specification. Rather, Nigam contemplates coating a fabric as one of a few common substrates for its process.
Applicant seems to argue that the claimed invention is intended to solve the problem of coating a fabric and printing on that fabric by a single printer rather than what is conventionally required in separately coating and printing on the fabric. However, the claims recite nothing in the way of a single printer performing the entire method. The claimed method requires only that the steps be performed, and Examiner maintains this is the case. 
Applicant’s arguments seem to be based on the notion that the field of endeavor of the claimed invention is “pretreating knitted fabrics to turn those knitted fabrics into t-shirts to be printed on.” This is not a single field of endeavor but a combination of several. The claimed method spans several fields of endeavor, one of which is pretreating fabrics for use in any number of applications, and this is exactly what is disclosed by Nigam. 
Applicant insists Examiner has used impermissible hindsight to combine Li with Nigam. It is not clear to Examiner from the argument how exactly Applicant believes the combination to be impermissible. That is, the argument conclusorily states that the combination is impermissible but gives no detail as to why specifically one in the art would not have found the combination obvious. The same can be said for Applicant’s argument with respect to McMurray.
Applicant argues Li does not teach creating conventional t-shirts out of knitted fabric that has previously has pretreatment applied. First, it should be noted that this new term “conventional” has not been claimed and seems to have been inserted in the argument at this point in the prosecution. More importantly, as clearly stated in the rejection, the portion of the disclosure of Li that has been combined with Nigam is the use of heat drying of a pretreatment, the subsequent creation of a garment out of the heat-dried fabric, and printing on the created garment without application of additional pretreatment. Li teaches all of these steps. Examiner makes no assertion that Li teaches creating convention t-shirts out of fabric that has been previously treated, which appears to be what Applicant is arguing.
Applicant seems to assert that the combination of McMurray is impermissible because McMurray’s fabric is a more specific type of fabric than that disclosed by Nigam. Examiner does not see how this would make the combination impermissible. 
The standing prior art rejection is maintained.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853